Title: To Thomas Jefferson from James Madison, 14 January 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            Montpr
                            Jany 14. 1824
                    I return the letters from Docr Cooper inclosed in yours of the 7th It is truly to be lamented that at his stage of life and in the midst of his valuable labours, he should experience the persecutions which torment , and depress him. Should he finally wish to exchange his present birth for one in our University, and make the proposition without any advances on our part, there could be no indelicacy in our receiving him. What I should dread would be that notwithstanding his pre-eminent qualifications, there might be difficulties to be overcome among ourselves in the first instance; and what is worse that the spirit which persecuted him where he is, would find a co-partner here not less active in poisoning his happiness, and impairing the popularity of the Institution. We must await the contingency and act for the best.You have probably noticed that the manner in which the Constitution as it stands may operate in the approaching election of President is multiplying projects for amending it. If electoral Districts, and an eventual decision by joint ballot of the two Houses of Congress could be established, it would I think be a real improvement; and as the smaller States would approve the one and the larger the other, a spirit of compromise might adopt both.An appeal from an abortive ballot in the first meeting of the Electors, to a reassemblage of them, a part of several of the plans, has something plausible; and in comparison with the existing arrangement, might not be inadmissible. But it is not free from material objections. It relinquishes, particularly, the policy of the Constitution in allowing as little time as possible for the Electors to be known & tampered with. And beside the opportunities for intrigue furnished by the interval between the first and second meeting, the danger of having one electoral Body played off against another, by artful misrepresentations rapidly transmitted, a danger not to be avoided, would be at least doubled. It is a fact within my own knowledge, that the equality of votes, which threatened such mischief in 1801, was the result of false assurances despatched at the critical moment, to the Electors of one State, that the votes of another would be different from what they proved to be.Having received letters from certain quarters on the subject of the proposed amendments, which I could not decline answering, I have suggested for consideration, “that each Elector should give two votes. one naming his first choice, the other naming his next choice. If there be a majority for the first, he to be elected; if not, and a majority for the next, he to be elected: If there be not a majority for either, then the names having the two highest number of votes on the two lists taken together, to be referred to a joint ballot of the Legislatures”. It is not probably that this modification will be relished by either of those to whom it has been suggested; both of them having in hand projects of their own. Nor am I sure that there may not be objections to it which have been overlooked. It was recommended to my reflections, by its avoiding the inconvenices of a second meeting of Electors, and at the same time doubling the chance of avoiding a final resort to Congress. I have intimated to my correspondents my disinclination to be brought in any way into the public discussion of the subject; the rather as everything having a future relation only to a Presidential Election, may be misconstrued into some bearing on that now depending.Affectionately yours
                        James Madison